Citation Nr: 1307716	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  

2.  Entitlement to service connection for diabetes mellitus, Type II, as secondary to exposure to herbicides.  

3.  Entitlement to service connection for arterial hypertension, to include as secondary to exposure to herbicides and/or as secondary to diabetes mellitus 
Type II.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  His medals, decorations, and awards include the Bronze Star Medal and a Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board remanded the case for further development in April 2012.  As will be discussed further herein, there has been substantial compliance with the remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

As mentioned in the Board Remand of April 2012, this appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

Subsequent to the April 2012 Board Remand, the service connection claim for a skin disorder (which was in appellate status at that time), was granted.  Specifically, in a November 2012 rating action, service connection was established for tinea pedis.  Accordingly, that claim is considered fully resolved and is no longer in appellate status.  

A February 2013 review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The evidence on file does not include a current diagnosis of PTSD made in accordance with the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).   

2.  A psychiatric disorder other than PTSD was not diagnosed during active service, or for many years thereafter, nor has a currently diagnosed psychiatric disorder been chronic and continuous since service or been etiologically linked to the Veteran's period of service, or any incident therein.   

3.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore in-service exposure to herbicides including Agent Orange is presumed.  

4.  The evidence of record does not include a current clinical diagnosis of diabetes mellitus Type II, and the Veteran, as a lay person lacking any specialized medical training, is not considered competent to diagnose this condition himself.

5.  Hypertension is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam.   

6.  Hypertension was not manifested during service or during the first post-service year; it is not shown to be causally or etiologically related to service including exposure to herbicides presumptively sustained therein.  

7.  The preponderance of the evidence of record is against a finding that the Veteran's hypertension was caused, aggravated by, or otherwise related to, any service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010 and 2012).   

2.  The criteria for the establishment of service connection for psychiatric disorder other than PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012).  

3.  Diabetes mellitus Type II was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, including due to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2012).

4.  Hypertension was not incurred in or aggravated during active service, may not be presumed to have been so incurred, and is not secondarily related to a service connected condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in letters dated in May 2006, October 2006 (PTSD), and April 2012, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in May and October 2006, prior to the initial adjudication of the claims in January 2007.  Thereafter, the RO adjudicated the claims in a Statement of the Case (SOC) issued in September 2007, and in Supplemental SOCs issued in 2008, 2009, and 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records, including private medical reports and VA records, have been obtained and associated with the file (and have been translated where necessary).  In addition lay statements have also been added to the file along with contentions and arguments provided by the Veteran.  Records from the Social Security Administration (SSA) were also sought for inclusion in the file.  In 2012, additional evidence was added to the file which was accompanied by a waiver.

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in 2006, 2007, and 2012, addressing all of the service connection claims in appellate status.  The Veteran has not maintained that any of these examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).   

I.  Service Connection Claims

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, diabetes mellitus, and hypertension, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Veteran's DD 214 reflects that he served with the United States Army from June 1969 to June 1971, to include service in Vietnam from January to November 1970.  His awards and decorations include a Vietnam Campaign Medal, Vietnam Service Medal, Bronze Star Medal and Combat Infantryman Badge.  His MOS was described as Infantry Fire Crewman.  

In light of the awards and decorations received in conjunction with the Veteran's service in Vietnam, indicates that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.


	I.  PTSD and a Psychiatric Disorder Other Than PTSD

The Veteran filed an original service connection claim for a nervous condition in March 2006.  

The STRs are entirely negative for complaints, findings or a diagnosis of a psychiatric nature.  The May 1971 separation examination report reflects that psychiatric evaluation was normal, and that the Veteran denied having trouble sleeping, depression, or nightmares. 

VA records dated in 2005 and 2006 document a history of depression since August 2005.  When seen in September 2005, the Veteran complained of sleep disturbances and crying spells; depression was assessed.  A screening note of September 2005 indicates that the Veteran's initial DSM-IV diagnoses included: adjustment disorder; anxiety disorder; chronic PTSD; and depressive disorder.  An April 2006 VA record indicated that the Veteran reported returning from Vietnam anxious and depressed, but used work as therapy.  At that time, major depression, first episode and without psychotic features, was diagnosed.  

A private medical record of June 2006 (translated from Spanish) reveals that the Veteran had been treated on numerous occasions in 2006 for major depression and PTSD.  

In a stressor statement dated in 2006, the Veteran indicated that there were several incidents with wounded and killed enemies and fellow servicemen between January and November 1970, but he could not remember any names or details.  A July 2006 VA entry reflects that a PTSD screen was positive.  

A VA PTSD examination was conducted in January 2007 and the claims file was reviewed.  The report indicated that the Veteran became depressed when his son was activated for duty in Iraq, and mentioned that this was his first psychiatric problem ever.  The report specifically indicated that the Veteran reported having no (service-related) stressor events that he found particularly traumatic.  Depressive disorder was diagnosed and the examiner specifically noted that the diagnostic criteria for a PTSD diagnosis had not been fulfilled.  

VA records show that during 2007 and 2008 the Veteran continued to be treated for depressive disorder, and a sole note of February 2008 mentioned a diagnosis of PTSD.

A VA PTSD examination was conducted in May 2012 and the claims folder was reviewed.  At that time, the only diagnosis made was major depressive disorder, recurrent and it was specifically found that the full criteria for a PTSD diagnosis were not met.  The examiner opined that major depressive disorder was less likely than not incurred in or caused by service.  The examiner explained that there was no temporal association between major depressive onset and military stressors.  It was observed that the Veteran sought formal treatment in 2006, almost 30 years after discharge in 1971.  The examiner further remarked that there was no evidence of mental symptoms causing social or occupational impairment throughout the years after the Veteran's return from Vietnam; adding that the Veteran was able to hold a stable family nucleus and employment until he retired based on duration of work in 2000.  

In October 2012, additional evidence was presented for the file which was accompanied by a waiver.  This evidence included a VA discharge report indicating that the Veteran had been hospitalized in October 2012 for treatment of major depression.  He also provided a second stressor statement indicating that during service in Vietnam, he was engaged in several missions in which people on both sides were killed and wounded.

Analysis

The Veteran contends that he has a psychiatric disorder, to include PTSD, which is related to his period of service.   

      
A.  Service Connection - PTSD

To the extent that the Veteran seeks service connection specifically for PTSD, service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s). See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  

The diagnostic criteria, including those related to stressors, set forth in the DSM-IV for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125. The DSM-IV provides two requirements to support a diagnosis of PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others;" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).   

The Board further notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) relating to establishing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho- physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of a Veteran's service.  Id.   

Initially, a threshold requirement for the granting of service connection for PTSD under either the former or amended regulations is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   

In this case, the Veteran's STRs are entirely negative for a diagnosis of PTSD.  Post service, PTSD is listed as a provisional/initial diagnosis in a VA record of September 2005, and in a private medical record of June 2006.  A sole VA note of February 2008 also mentions a diagnosis of PTSD.  In none of these cases, was the PTSD diagnosis supported by any actual recordation of test results or indications that the DSM-IV criteria were in fact, applied and met.  

In contrast, VA PTSD examinations were conducted in January 2007 and May 2012.  At both times, the DSM-IV criteria relating to diagnosing PTSD were utilized and applied and at both times it was found that the DSM-IV criteria for a diagnosis of PTSD were not met.  The Board finds this comprehensive testing to represent the most competent, credible and probative evidence on the matter.  

Absent the required DSM-IV diagnosis of PTSD, there is no current disability to attribute to the Veteran's military service, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In any event, the most important point is that the Veteran does not have the required DSM-IV diagnosis of PTSD.  Accordingly, the question of whether he actually experienced the type of stressors during his military service that he is alleging is ultimately inconsequential (regardless of the type and amount of evidence he needs to prove the occurrence of these claimed events) because even if, for the sake of argument, he did, there still is not confirmation he has consequent PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").   

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, because the it is firmly established that the evidentiary record does not contain a current diagnosis of PTSD made in accordance with the DSM-IV; service connection for this claimed disorder is not warranted upon this basis alone. 

      B.  Service Connection - Psychiatric Disorder Other than PTSD

With respect to the service connection claim for a psychiatric disorder other than PTSD, the Board finds no basis for the grant of service connection.   

Post service VA and private medical records dated in 2005 and 2006, document the earliest symptoms and diagnoses of a psychiatric nature.  Major depressive disorder/depression was assessed.  Accordingly, evidence of the currently claimed disability is established.   

With respect to evidence of service incurrence, the Veteran's STRs do not reflect that any psychiatric disorder was diagnosed in service.  Moreover, there is no indication that the Veteran had a diagnosis of a psychosis manifested to a compensable degree during the first year following his separation from service.  Clinical evidence reflects that a psychiatric disorder was not initially diagnosed until more than three decades after the Veteran's discharge from service.  Accordingly, entitlement to service connection for a psychosis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2012).   

Significantly, no psychiatric disorder diagnosed post-service, to include depression, has been etiologically linked to the Veteran's period of service or any incident therein, to include the Veteran's reported stressors of seeing wounded and dead people on both sides.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service (or a service connected disability) and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In fact, the record contains a competent medical opinion of a VA examiner provided in 2012 to the effect that major depressive disorder was less likely than not incurred in or caused by service.  The examiner explained that there was no temporal association between major depressive onset and military stressors.  It was observed that the Veteran sought formal treatment in 2006, almost 30 years after discharge in 1971.  The examiner further remarked that there was no evidence of mental symptoms causing social or occupational impairment throughout the years after the Veteran's return from Vietnam; adding that the Veteran was able to hold a stable family nucleus and employment until he retired based on duration of work in 2000.  

As the aforementioned VA opinion of 2012 was based on a comprehensive review of the file, as well as consideration of both lay and clinical evidence, and rationale supporting the opinions was offered, the Board considers this medical opinion to be the most probative evidence of record as related to the matter of etiological nexus.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent lay or medical evidence rebutting this opinion or otherwise diminishing its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).   

In this case, the file contains essentially no indication, either by virtue of lay or clinical evidence, of continuity and chronicity of psychiatric symptomatology since service.  In this regard, the Veteran himself has not made such assertions or provided a history of chronicity of psychiatric symptomatology since service in any clinical record.  In addition, clinical records reflect that psychiatric symptomatology did not manifest and was not initially treated until over 30 years after the Veteran's discharge from service.  The length of time from service separation and first documentation of psychiatric symptomatology is not consistent with a finding of chronic disability incurred during active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is a proper factor to consider when evaluating continuity of symptomatology).  

To the limited extent that the Veteran himself has maintained (such as by virtue of the filing of the claim) that his currently claimed psychiatric disorder is service-related, the Veteran has not demonstrated that he has any expertise to render such an opinion.  Moreover, his opinion as to the etiology of the claimed psychiatric disorder is not consistent with the objective evidence of record, which fails to reveal any indication of a psychiatric disorder until decades post-service, or to include a competent and probative medical opinion establishing or even suggesting a service-related etiology of any currently manifested psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his assertions regarding etiology of the claimed psychiatric disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In this case the Board finds the STRs, clinical evidence and VA opinion of 2012 to be the most probative and reliable evidence on file...  

For the reasons explained herein, the preponderance of the evidence is against the service connection claim for a psychiatric disorder other than PTSD and the appeal as to this claim must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the doctrine of affording the benefit of any existing doubt with regard to the issue on appeal; however, as the preponderance of the evidence is against the claim, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the ultimate resolution of the claim on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  

	II.  Diabetes Mellitus Type II

The Veteran filed an original service connection claim for diabetes mellitus in March 2006.  

The STRs are negative for any indications or a diagnosis of diabetes.  

A VA diabetes examination was conducted in June 2006.  The history indicated that in 2000, the Veteran developed polyuria, polydipsia, and weight loss.  It was noted that he was found by a private physician to have elevated blood sugar levels, and that the Veteran was started on a diet and exercise program.  In the report it was commented that the Veteran indicated that the onset of diabetes was confirmed by a private physician when he was 50 years old, but that there was no documentation of this.  The report indicated that the Veteran's fasting blood sugar was 102, and a urinalysis was negative for protein.  Glucose testing was 79 (72 to 128 is a normal range).  The report indicated that a diagnosis of diabetes was not confirmed by the lab testing.

A private report of lab testing conducted in December 2007 revealed a sole glucose reading of 137, and the reference range indicated that readings of higher than 125 on more than one occasion were diabetic indications.  Diabetes was not diagnosed at that time.  

A VA diabetes examination was conducted in May 2012.  The report indicated that impaired fasting glucose had been found in 2007, but specifically found that on examination, the criteria for a diagnosis of diabetes had not been met.  The examiner remarked that the Veteran had claimed that on one occasion he had been found to have elevated blood sugar, but that so far, he had not been told by any physician that he had diabetes mellitus, Type II.  

Analysis

The Veteran contends that his claimed diabetes mellitus is linked to exposure to herbicides including Agent Orange during service, warranting service connection on a presumptive basis.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include Type II diabetes.  See 38 C.F.R. § 3.309(e).   

In this case, the Veteran has demonstrated that he was stationed in the Republic of Vietnam during his period of active service.  Therefore, exposure to herbicide agents is conceded.  Further, as mentioned above diabetes mellitus, Type II, is a presumptive disorder associated with herbicide exposure. 

The threshold issue in this case involves whether the Veteran actually has a clinical diagnosis of diabetes.  

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain any current clinical diagnosis of diabetes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).   

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for diabetes mellitus was filed in March 2006; a clinical diagnosis of diabetes was not of record at that time (resolved or unresolved) nor has such evidence been shown at any time before or after the claim was filed.   

Notably, there is no statutory or regulatory language specifying the criteria for diagnosing Type II diabetes mellitus for service connection purposes.  The Board has carefully reviewed the language of the proposed and final rule for adding Type II diabetes mellitus as presumptively service-connected due to herbicide exposure.  See 66 Fed. Reg. 23,166 (May 8, 2001); 66 Fed. Reg. 2376 (Jan. 11, 2001).  However, the Board finds no language specifying the criteria for diagnosing Type II diabetes mellitus for service connection purposes.  As such, the Board is unable to grant service connection based on an analysis of available lab data.   

According to a private medical report of 2007, it was thought that diabetes might be present based on limited laboratory findings, particularly a sole high glucose reading of 137.  Upon VA examination of 2012, impaired fasting glucose in 2007 was noted, but there was no evidence of diabetes found on that examination, or during a previous VA diabetes examination of 2006.  While the Veteran's concerns regarding elevated blood sugar levels and the potential for developing diabetes may be justified, the fact remains that he does not have diabetes at present.   

The Board has considered the Veteran's lay assertions that he has diabetes mellitus.  While the Veteran is generally considered competent to report symptoms; a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his symptoms; essentially it is beyond the Veteran's competency to diagnose himself with diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).   

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in- service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not currently have a clinical or competent diagnosis of diabetes mellitus; service connection for this claimed condition is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for diabetes mellitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2012).

	III.  Arterial Hypertension

The Veteran filed an original service connection claim for hypertension in March 2006.  

The STRs include a February 1966 enlistment examination report which revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 118/70 was made.  A discharge examination report of May 1971 also reflected that clinical evaluation of the lungs, chest and heart was normal and showed that a blood pressure reading of 114/68 was made.  The records are entirely negative for any complaints, findings or diagnosis relating to hypertension.  

A VA hypertension examination was conducted in June 2006.  The history indicated that hypertension had been diagnosed in approximately 2000, and that the Veteran believed this to be etiologically linked to herbicide exposure in service.  Arterial hypertension was diagnosed.  

VA records reflect that essential hypertension was listed among the Veteran's active medical problems since July 2006.  

A VA hypertension examination was conducted in May 2012.  The history reflected that this condition was initially diagnosed in 1998 or 1999.  The report indicated that this condition required the use of continuous medication.  On examination, blood pressure readings of: 134/95; 133/90; and 152/89, were made.  Hypertension was diagnosed.  The examiner opined that hypertension was less likely than not incurred in or caused by service.  The examiner explained that the Veteran developed hypertension around 1998 to 1999, many years after getting out of service.  It was noted that all of the blood pressure readings taken during service were normal.  It was observed that there was no evidence that hypertension was aggravated by the Veteran's glycemias or psychiatric problems, and it was further pointed out that diabetes mellitus Type II had not in fact been diagnosed.  

Analysis

The Veteran maintains that service connection is warranted for hypertension.  His primary contention is that hypertension is secondarily related to service-connected diabetes mellitus Type II, or that in the alternative it is related to herbicide exposure in service.   

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.   

Indisputably, the record contains medical evidence of currently diagnosed hypertension, as shown by VA examination reports of 2006 and 2012.  

The remaining question is whether or not currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise, or is secondarily related to a service-connected disorder by virtue of causation or aggravation.  

As an initial matter, there is no indication of in-service incurrence of hypertension, nor has the Veteran so contended.  His STRs are silent for any indication of treatment for hypertension, clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  At the time of his separation examination, a normal blood pressure reading of 114/68 was made and the lungs, chest, and heart were described as normal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The fact that the STRs and separation examination report failed to include a diagnosis or reference to hypertension weighs heavily against the claim based on the theory of direct service incurrence.  

The record also fails to show that hypertension manifested to a degree of 10 percent by November 1971 (within the first year following his active duty service discharge, in November 1970), nor does the Veteran specifically maintain that it manifested during this time frame.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  In fact, clinical evidence reflects that hypertension was initially identified/diagnosed in or around 1998, decades after the Veteran's discharge from service.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has hypertension which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).   


When addressed in 2012, a VA examiner opined that hypertension was less likely than not incurred in or caused by service.  The examiner explained that the Veteran developed hypertension around 1998 to 1999, many years after getting out of service.  It was noted that all of the blood pressure readings taken during service were normal.  It was observed that there was no evidence that hypertension was aggravated by the Veteran's glycemias or psychiatric problems, and it was further pointed out that diabetes mellitus Type II had not in fact been diagnosed.  

As the conclusions reached by the VA examiner in 2012 were based on review of the Veteran' s lay history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Further, records reflect that the initial clinical diagnosis of hypertension was made in 1998, nearly 30 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (hypertension) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  Hence, continuity and chronicity of symptoms of hypertension is not established in this case.   

The Board has also considered whether the Veteran's hypertension could be due to exposure to Agent Orange.  Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran's service personnel records reveal that he served in Vietnam from January to November 1970.  He is therefore presumed to have been exposed to herbicides during service, including Agent Orange. 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease, to include manifested by atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010).  However, for purposes of the aforementioned section, the term ischemic heart disease does not include hypertension, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  Accordingly, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied.  

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, as mentioned previously, no competent lay or medical evidence or opinion has been provided in this case establishing or even suggesting that an etiological link exists between hypertension initially diagnosed decades after service and herbicide exposure, sustained on a presumptive basis therein. 

The Veteran has also maintained that hypertension may be secondary to diabetes or his currently diagnosed psychiatric condition.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).   

However, in this case service connection is not established for either diabetes or a psychiatric disorder; hence claiming service connection secondary to these conditions is not a viable theory of entitlement.  Moreover, in May 2012, the VA examiner opined that there was no evidence that hypertension was aggravated by the Veteran's glycemias or psychiatric problems, and it was specifically pointed out that diabetes mellitus Type II had not in fact been diagnosed.  The only service connected condition in this case is tinea pedis.  The Veteran does not assert, nor has any lay or clinical evidence been presented suggesting any etiological relationship between hypertension and tinea pedis.    

To the extent that the Veteran himself asserts he suffers from a hypertension as a result of herbicide exposure in service, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link hypertension which initially manifested decades after service, to service or any incident therein to include exposure to herbicides.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).   

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.   

Entitlement to service connection for a psychiatric disorder other than PTSD, is denied.  

Entitlement to service connection for diabetes mellitus, Type II, is denied.

Entitlement to service connection for arterial hypertension is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


